                                                                                    rILfD
                                                                                 ASHEUIII'' ilC
                 IN THE LNITED STATES DISTRICT COURT         JUN I 1 2019
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA
                          ASFIEVILLE DIVISION             u.s. D!3TnIcT oltrrr
                                                        wESTEnr lrSfllcr of ilc

                              DOCKET NO. 1:19-CR-20

LINITED STATES OF AMERICA
                                                   CONSENT ORDER AND
V.                                               JUDGMENT OF FORFEITURE

EVAN RAINS JOHNSON


      WHEREAS, the defendant, EVAN RAINS JOHNSON, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1l to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offbnse(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest,if any, in the property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(bxl ) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
,t



        WHEREAS, the defendant withdraws any claim previously submitted in
 response to an administrative forfeiture or civil forfeiture proceeding concerning any
 of the property described below. If the defendant has not previously submitted such
 a claim, the defendant hereby waives all right to do so. If any administrative
 forfeiture or civil forfeiture proceeding conceming any of the property described
 below has previously been stayed, the defendant hereby consents to a lifting of the
 stay and consents to forfeiture;

        WHEREAS, the undersigned United States Magistrate Judge is authorizedto
 enter this Order by the previous Order of this Court No. 3:05MC302-C (September
 8, 2005);

      NOW, TITEREFORE, IT IS FMREBY ORDERED THAT the following
 property is forfeited to the United States:

                o   MotorolaZ Droid cellular phone

           The tlnited States Marshal andlor other property custodian for      the
 investigative agency is authorized to take possession and maintain custody of the
 above-described tangible property.

           If
          and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
 853(n), andlor other applicable law, the United States shall publish notice and
 provide direct written notice of this forfeiture.

            Any person, other than the defendant, asserting any legal interest in         the
     property n&y, within thirty days of the publication of notice or the receipt of notice,
     whichever is earlier, petition the court for a hearing to adjudicate the validity of the
     alleged interest.

           Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
     the United States Attorney's Office is authorizedto conduct any discovery needed
     to identiff, locate or dispose of the properfy, including depositions, interrogatories,
     requests for production of documents and to issue subpoenas, pursuant to Fed. R.
     Civ. P. 45.




                                                2
       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




JONATHAN D. LETZRING
Assistant United States Attorney




Defendant




Attorney for Defendant


                                                                       _e
                                           Signed:    Tu*l-       2l     ,2ots


                                           W. CARLETON MET
                                           United States Magi          Judge
                                           Western District of         Carolina
